JOURNAL ENTRY {¶ 1} Appellant has moved this Court to reconsider our decision and journal entry, which was journalized on January 9, 2003. Appellee has responded in opposition.
 {¶ 2} In determining whether to grant a motion for reconsideration, a court of appeals must review the motion to see if it calls to the attention of the court an obvious error in its decision or if it raises issues not considered properly by the court. Garfield Hts.City School Dist. v. State Bd. Of Edn. (1992), 85 Ohio App.3d 117. Appellant has argued that the decision should be reconsidered because this Court failed to consider evidence that was properly in the record in deciding the appeal.
 {¶ 3} Upon consideration, the motion is granted. The decision and journal entry in C.A. No. 02CA008075 that was journalized on January 9, 2003, is hereby vacated. This Court will issue its determination on the merits of this appeal by a subsequent decision and journal entry.